DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on August 30, 2021 are entered into the file. Currently, claims 1 and 4 are amended; claims 2 and 3 are cancelled; resulting in claims 1, 4, and 5 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being obvious over Atsushi et al. (WO 2014/050867, cited on IDS, machine translation previously provided) in view of Lee et al. (US 10,236,104, previously cited).
Regarding claims 1 and 4, Atsushi et al. teaches a multilayer coil component (11; laminated coil component; [0014], claims 1-3, Figs. 1-2) comprising a magnetic part formed of a ferrite material (2; magnetic body part; [0017], Figs. 1, 3, 4), a non-magnetic part formed of a non-magnetic ferrite material (12; non-magnetic layer; [0019], Fig. 4), and a coiled conductive part embedded in the magnetic part and the non-magnetic part (3; coil-shaped inductor part; [0015], Figs. 1, 3, 4).
Examples 2-5 presented in Table 1 of Atsushi et al. disclose a non-magnetic part having an Fe2O3 content of 46.5 mol%, and a ZnO content of 47.0 to 50.0 mol%, wherein the ZnO content of the non-magnetic layer is given by the sum of the NiO and ZnO contents ([0019], [0049], Table 1). Atsushi et al. further teaches the non-magnetic part having a Mn2O3 content of 2.5 mol% and a CuO content of 1.0 to 4.0 mol% (Examples 2-5, Table 1). It is noted that the molar contents of Fe2O3, ZnO, Mn2O3, and 
Atsushi et al. does not expressly teach a content of V2O5 in the non-magnetic part of the multilayer coil component. However, in the analogous art of multilayered ferrite bodies comprising copper coil components, Lee et al. teaches a magnetic layer comprising a ferrite which includes vanadium oxide (V2O5) at a content of 1 to 4 mol% (col 4, Line 18-29) in order to enable uniform distribution of vanadium oxide at grain boundaries of the ferrite, thus improving the specific resistance and electrical properties such as impedance, and further improving reduction resistance of the ferrite and allowing sintering to be performed at lower oxygen partial pressures (col 4, Line 30-48; col 8, Line 34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the non-magnetic ferrite of Atsushi et al. by incorporating V in the form of V2O5 at a composition meeting the claimed range, as taught by Lee et al., in order to improve the specific resistance and reduction resistance of the ferrite.
Furthermore, it is noted that the ranges for compositions of Fe2O3, ZnO, Mn2O3, and CuO disclosed by Atsushi et al. fall squarely within the ranges of claims 1 and 4, and the range of V2O5 content disclosed by Lee et al. overlaps the range of claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie
Regarding claim 5, Atsushi et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Atsushi et al. further teaches the conductive part formed of a conductor containing copper ([0018], col 9, Line 42-51).

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being obvious over Umeda et al. (US 2007/0071986, previously cited) in view of Lee et al. (US 10,236,104, previously cited) and Nakamura et al. (US 2012/0326828, previously cited).
Regarding claim 1, Umeda et al. teaches a multilayer coil component (100; composite multilayer type electronic part; [0017], claims 5-10, 16-26) comprising a non-magnetic part formed of a non-magnetic ferrite material (nonmagnetic Zn-ferrite; [0019], [0037], claims 1-4, 11-15), and a coiled conductive part embedded in the non-magnetic part (B3-B13; conductor pattern; [0055], Fig. 2). Umeda et al. further teaches the non-magnetic part having a Fe2O3 content of 45.0 to 49.7 mol%, a ZnO content of 51.0 to 54.0 mol%, a Mn2O3 content of 0.05 to 4.0 mol%, and a CuO content of 0 to 5.0 mol% ([0023]-[0024], [0038], Sample Nos. II-4, II-5, Table 2).
Umeda et al. does not expressly teach the multilayer coil component including a magnetic part formed of a ferrite material. However, in the analogous art of multilayered ferrites used in electronic components, Nakamura et al. teaches a multilayer coil component comprising a magnetic part formed of a ferrite material (Abstract, [0002], [0056]), wherein the magnetic part is included in order to ensure a favorable specific resistance and a high magnetic permeability of the coil component [0202].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer coil component of Umeda et al. by incorporating a magnetic part formed of a ferrite material as disclosed by Lee et al. in order to ensure desirable magnetic permeability of the multilayer coil component, as taught by Nakamura et al.
Umeda et al. in view of Nakamura et al. does not expressly teach a content of V2O5 in the non-magnetic part. However, in the analogous art of multilayered ferrite bodies comprising copper coil components, Lee et al. teaches a magnetic layer comprising a ferrite which includes vanadium oxide (V2O5) at a content of 1 to 4 mol% (col 4, Line 18-29) in order to enable uniform distribution of vanadium oxide at grain boundaries of the ferrite, thus improving the specific resistance and thus electrical properties such as impedance, and further improving reduction resistance of the ferrite and allowing sintering to be performed at lower oxygen partial pressures (col 4, Line 30-48; col 8, Line 34-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the non-magnetic ferrite of Umeda et al. by incorporating V in the form of V2O5 at a composition meeting the claimed range, as taught by Lee et al., in order to improve the specific resistance and reduction resistance of the ferrite.
Furthermore, it is noted that the ranges for compositions of Fe2O3, ZnO, Mn2O3, and CuO disclosed by Umeda et al. fall squarely within the ranges of claims 1 and 3, and the range of V2O5 content disclosed by Lee et al. overlaps the range of claim 1. It is well settled that where the prior art describes the components of a claimed compound prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 4, Umeda et al. in view of Lee et al. and Nakamura et al. teaches all of the limitations of claim 1 above. Although the combination of Umeda et al. in view of Lee et al. does not expressly teach the multilayer coil component having a CuO content of 0.1 to 5.0 mol%, Nakamura et al. further teaches a ferrite material having a CuO content of 10 mol% or less, more specifically 1.0 mol%, in order to achieve favorable impedance characteristics and to prevent a decrease in specific resistance ([0041], [0083], Samples 1-133 in Tables 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ferrite material of the combination of Umeda et al. and Lee et al. by incorporating Cu in the form of CuO at a composition meeting the claimed range, as taught by Nakamura et al., in order to achieve desirable electromagnetic characteristics for the coil component.
Furthermore, it is noted that the range of Cu content disclosed by Umeda et al. overlaps the range of claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 5, Umeda et al. in view of Lee et al. and Nakamura et al. teaches all of the limitations of claim 1 above. Although Umeda et al. in view of Nakamura et al. does not expressly teach a material of the conductive part, Lee et al. teaches that the conductive part is formed of a conductor containing copper (col 9, Line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive patterns of the coil component of Umeda et al. in view of Lee et al. and Nakamura et al. by specifying that the conductor material contains copper, as taught by Lee et al., in order to minimize the cost of the coil component.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1 and 3-5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by the claim amendments filed on August 30, 2021.
According to the amendments to claim 1 clarifying that the claimed composition of the non-magnetic part is defined prior to the ferrite undergoing a firing process, it is now understood that the recited metal oxide compositions refer to an initial state of the ferrite and are subject to change during firing such that, after firing, the non-magnetic ferrite may contain metal oxides at different oxidation states (e.g. Fe3O4 may be present instead of or in addition to Fe2O3), as described in the instant specification at [0046].


Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.

With respect to Applicant’s argument on page 6 that the different amounts of key components between Lee et al. and Atsushi et al. or Umeda et al. renders the combination non-obvious because there is no suggestion that vanadium would have any effect on the specific resistance of the materials of Atsushi et al. or Umeda et al., it is noted that the ferrite materials of Lee et al., Atsushi et al., and Umeda et al. are all similar in that they contain Fe in the form of Fe2O3 and Zn in the form of ZnO as main components, and wherein Mn in the form of MnO or Mn2O3 and Ni in the form of NiO may or may not be included depending on the desired magnetic properties of the ferrite.
The Applicant notes that the magnetic ferrite of Lee et al. contains a low content of zinc oxide and a high content of manganese oxide as compared to the ferrite materials of Atsushi et al., Umeda et al., and the instant invention, and thus argues that the conclusions regarding improvements in specific resistance cannot be extrapolated or compared to the data of the instant application. However, it is noted that the improvements in specific resistance associated with the addition of certain amounts of vanadium in the form of V-2O-5 are well-recognized in a variety of ferrite systems having both high and low contents of Zn and Mn.
As an example, Chiba (JP 2001-076923, machine translation via EPO provided) teaches a Ni-Zn-Mn-based ferrite comprising 49 mol% Fe2O3, 15 mol% NiO, 30 mol% ZnO, and balance CuO, with V2O5 added at amounts varying from 1 to 11 wt% [0018]. 
Sample
Fe2O3 (mol%)
Mn2O3 (mol%)
V2O5 (wt%)
ZnO (mol%)
NiO (mol%)
Specific resistance (Ω-cm)
5
49
0
1
30
15
2 x 1010
6
49
0
2
30
15
7 x 109
7
49
0
5
30
15
4 x 109
8
49
0
10
30
15
2 x 109
2*
49
0
11
30
15
4 x 105


Unlike samples of magnetic ferrite taught by Lee et al., the samples of magnetic ferrite taught by Chiba have ZnO and NiO contents which are more similar to that of Atsushi et al. and Umeda et al., and wherein manganese oxide is not included at a relatively high content. Yet, the relationship between vanadium content and specific resistance shows a remarkably similar trend, wherein a low content of vanadium results in a ferrite having high specific resistance which decreases as the vanadium content increases. Because these results have been observed in ferrite systems having both high and low contents of zinc oxide and manganese oxide, one of ordinary skill in the art would have a reasonable expectation of success of arriving at a ferrite having improved specific resistance, as suggested by Lee et al. and Chiba, by incorporating vanadium into the ferrite compositions of Atsushi et al. or Umeda et al. at a content meeting the claimed range.



With respect to the rejections over Atsushi et al. in view of Lee et al., the Applicant argues on page 7 that it would not have been obvious to apply the teachings of Lee et al. regarding addition of vanadium to a magnetic layer to include vanadium in a non-magnetic layer.
This argument is not persuasive. Although it is conceded in the prior art rejections above that the combination of Atsushi et al. and Lee et al. does not expressly teach including vanadium in either the magnetic or non-magnetic layers, Lee et al. teaches that including vanadium is a known technique for improving the specific resistance and reduction resistance of magnetic Ni-Zn-Mn-based ferrite materials, and Atsushi et al. teaches that non-magnetic Zn-Mn-based ferrite is substantially the same material as magnetic Ni-Zn-Mn-based ferrite with the exception of the exclusion of Ni, resulting in non-magnetic properties (see [0019] of Atsushi et al.). Therefore, one of ordinary skill in the art would have been motivated to include vanadium in a non-magnetic layer because it would have been using a known technique to improve similar products in the same way. See MPEP 2143(I)(C).
Although none of the cited references expressly teach adding vanadium to a non-magnetic ferrite according to the claimed invention, it would be obvious to one of ordinary skill in the art to improve the non-magnetic ferrite layer of Atsushi et al. in the same way that Lee et al. improves a magnetic ferrite layer due to the similarities between the magnetic and non-magnetic ferrites taught by Atsushi et al.
Furthermore, it is noted that in the data of the instant specification, the two samples that exhibit magnetic properties, Sample Nos. 17 and 18, are shown to have comparable values of specific resistance as compared to the corresponding non-2O3 within the claimed range (Tables 1-2). Therefore, it is clear even from the instant specification that the addition of vanadium to a non-magnetic ferrite has no different of an effect on the specific resistance than adding vanadium to a magnetic ferrite, which is further evidence that one of ordinary skill in the art would reasonably be capable of applying the teachings of Lee et al. to adding vanadium to a non-magnetic ferrite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nie et al. (CN 106242545, machine translation via EPO provided) teaches that adding V in the form of V2O5 to non-magnetic ferrite is beneficial to improve the resistivity of the material and to reduce the magnetic permeability, wherein the added V2O5 inhibits reduction of Fe3+ to Fe2+ and has effects on grain growth and densification [0029].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785